Citation Nr: 1710264	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-11 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for joint pain (also claimed as aching joints), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to October 1992, including Persian Gulf service in Southwest Asia.  His awards include the Kuwait Liberation Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2004 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The July 2004 decision, in pertinent part, declined to reopen a claim for joint problems (claimed as aching joints).  The August 2010 rating decision declined to reopen a claim for service connection for patellofemoral pain syndrome of the left knee.

In his May 2011 substantive appeal, the Veteran requested a Board hearing.  In a letter dated March 2013, the Veteran was notified that such a hearing was scheduled for June 2013.  However, the Veteran failed to report and, as such, his hearing request is deemed withdrawn.

In October 2014, the Board reopened a claim of entitlement to service connection for joint pain and remanded the claims of entitlement to service connection for a left knee disability and joint pain, for further development.

As noted by the Board in October 2014, the issues of entitlement to retroactive pay and vocational rehabilitation benefits were raised in submissions from the Veteran dated August 2010 and September 2010, respectively.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a left knee disability and joint pain so that he is afforded every possible consideration.

In October 2014, the Board remanded the claims for VA examinations and etiological opinions as to whether the claimed disabilities are related to the Veteran's active military service.  However, the requested VA examinations and medical opinions have not been obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that pursuant to the Board's remand a VA examination was scheduled for July 2015, but the Veteran failed to attend.  In December 2015, the Veteran notified the Board that he was unable to report to the VAMC for a VA examination due to the restrictions of the treatment facility where he resides.  He also stated that as he advanced in his phases of treatement he could eventually report for an examination.

At this time, the Veteran appears to be permanently housed in a psychiatric hospital; namely the State of New Jersey Department of Human Services' Ann Klein Forensic Center.  As indicated in the October 2014 remand, if in-person VA examinations cannot be arranged, the AOJ should attempt to have an Ann Klein Forensic Center physician complete a fee basis examination.  If neither of these is possible, an appropriate VA physician should be asked to provide medical opinions based on a review of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Sschedule the Veteran for an appropriate examination to address the etiology and onset of any left knee disability found to be present, as well as the nature and etiology of his joint pain.  If an in-person VA examination cannot be arranged, the AOJ should attempt to have an in-house physician at the Ann Klein Forensic Center complete a fee basis examination.  If neither option is possible, an appropriate VA physician should be asked to provide a medical opinion based on a review of the record.

The examiner/reviewer should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings should be reported in detail. 

With regard to the left knee disability, the examiner/reviewer is asked to state whether it is at least as likely as not that the left knee DJD is related to or had its onset in service. 

With regard to joint pain, the examiner/reviewer is asked to state whether it is at least as likely as not that joint pain can be attributed to a known clinical diagnosis. 
	
i. If any joint pain can be attributed to a known clinical diagnosis, please identify the corresponding diagnosis. 

ii.  If any joint pain can be attributed to a known clinical diagnosis, please opine as to whether it is at least as likely as not related to or had its onset in service. 

iii.  If the Veteran's complaints of joint pain are attributed to a known clinical diagnosis, please state whether it is a disability without conclusive pathophysiology or etiology.

Please acknowledge and discuss the 1992 notations in the service treatment records of joint arthralgia with unknown etiology

Please be sure to discuss the in-service reports of joint pain and be aware that the Veteran first filed a claim for aching joints in the same month that he separated from service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

The report of examination should include the complete rationale for all opinions expressed.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




